Citation Nr: 1218402	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-43 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left inguinal hernia with multiple repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1, to June 5, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, that denied entitlement to service connection for a left inguinal hernia, multiple repairs.

In September 2010, the Veteran testified at a hearing before the undersigned the RO.  A transcript of the hearing has been associated with his claims file.
 
This matter was previously before the Board in February 2011 at which time it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

A left inguinal hernia was noted at the time the Veteran entered active service and did not increase in severity during service.


CONCLUSION OF LAW

A left inguinal hernia pre-existed active service, and was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in August 2008, prior to the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, Social Security Administration, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The agency of original jurisdiction (AOJ) complied with the Boards remand instructions by obtaining Social Security records and considering whether the records triggered a duty for further examination.  Indeed, the AOJ concluded that a new examination was required and insured that it was provided.

The Veteran has been given VA examinations and sufficient medical opinions have been obtained.  Although the examiners did not explicitly take into account the Veteran's reports that his symptoms increased during active service, the Board has found these statements to lack credibility; hence the failure to consider them does not render the opinions inadequate.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's hearing the undersigned identified the issue and questions involved.  The Veteran was asked about treatment in order to insure that all relevant records were obtained, and whether there were any outstanding medical opinions that would support the claim.  Following the hearing, the Board sought records identified at the hearing.  The Board thereby complied with its duties under Bryant.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A Veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  

Aggravation of a pre-existing injury will not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

In this case, service treatment records include an enlistment report of medical examination dated in August 1971 and an enlistment report of medical examination dated in May 1972, each of which show an abnormal clinical evaluation of the genitor-urinary system which was described as a left inguinal hernia.  While the Veteran was deemed to be ineligible for enlistment in August 1971, he was enlisted on May 5, 1972, as a "Med Rep" (medical repair program).

A Clinical Record dated on May 17, 1972, shows that the Veteran was a "Med Rep" for a left inguinal hernia, but that he refused surgical correction.  He was sent to patient affairs for proper disposition.

A Medical Detachment Memorandum dated May 22, 1972, shows that the Veteran refused surgery even though he was in "Med Rep" status.  A First Endorsement of the same date shows that the Veteran continued to refuse corrective surgery, asserting that his religion precluded his being operated on.  He could not identify the name of the religion until it was mentioned to him as "Holiness."

A Medical Board Report dated in May 1972, shows a history consistent with that set forth above.  It elaborates that the Veteran was admitted into service as a "Med Rep" but that he had missed his initial hospital appointment, so he was not seen until approximately two weeks after arriving at Parris Island.  Surgery was offered, but despite counseling, he refused surgery.  The impression was left inguinal hernia that existed prior to entrance into service.  The recommendation was separation from naval service.  The Medical Board Report also includes a finding that the condition was not aggravated by service, and that the Veteran was to be discharged because he was enlisted in error.

Hospital treatment records from the University Hospital at the University of Kentucky dated in July 1973 show that the Veteran reported that he had been told that he had a left inguinal hernia 11 months earlier, and that it was getting progressively worse.  He underwent a left inguinal herniorrhaphy.  

VA outpatient treatment records dated from November 2007 to June 2009 show that the Veteran had a history of left inguinal hernia repairs.  In February 2008, he underwent a laparoscopic left inguinal hernia, following a history of two previous repairs.

A VA examination report dated in November 2008 shows that the Veteran reported having lower abdominal and left inguinal pain with ambulation.  Following examination of the Veteran, a diagnosis of left inguinal hernia was provided.  Following a review of the Veteran's claims file, to include the service treatment records, the examiner opined that the left inguinal hernia was not permanently aggravated as a result of the Veteran's active service.  

The examiner explained that the Veteran had been diagnosed as having a left inguinal hernia on his entrance examination; and was offered surgery, but refused.  He was considered unable to perform his duties and, therefore, discharged.  He spent a total or 34 days in service.  There were no complaints of pain recorded, only a "lump" in the left groin.  He eventually had the surgery 11 months later.  There was no evidence from the records reviewed that there was aggravation of the pre-existing left indirect inguinal hernia.

During the September 2010 hearing, the Veteran described that he had been admitted into service as a "Med Rep" but had not refused treatment at that time.  He had simply indicated that he wished to be treated or sent home; it was decided to send him home.  He also said that his condition had been aggravated with marching and other duties associated with basic training.  He did not know how "how bad it really did hurt until I got in the Marines."  He noted that he had been receiving disability benefits from the Social Security Administration for medical problems which included his left inguinal hernia.

Records received from the Social Security Administration in March 2011 show a history of left inguinal hernia repairs, to include the hospital treatment records from University Hospital in July 1973.

A VA examination report dated in May 2011 shows that the Veteran's claims file was reviewed, to include his service treatment records, the Social Security Administration records, and the Veteran's September 2011 hearing testimony.  

The examiner stated that there was no information identified that was at variance with the VA medical opinion provided in November 2008.  The previous opinion had stated that the documented left inguinal hernia was not permanently aggravated by basic training.  

The Veteran had been diagnosed as having left inguinal hernia on entrance, surgery was offered but he refused.  It was determined that he was unable to perform assigned duties and was discharged.  The service treatment records identify a pre-existing condition.  The evidence of record indicates that the pre-existing left inguinal hernia was not aggravated by service.


Analysis

As the Veteran's service enlistment examination noted a finding left inguinal hernia, he is not presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The service enlistment examination and subsequent treatment records are probative evidence that the  left inguinal hernia pre-existed service.  Although the Veteran has reported that he first became aware of the hernia on the examinations for service enlistment, he does not dispute that the hernia pre-existed service, and acknowledged at the hearing that his mother may have told him of the hernia.

Before any presumption of aggravation may be applied, it must be shown by the evidence that the disorder underwent an increase during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

The service treatment records record no increase or change in symptoms or findings during the Veteran's 34 days of service.  Although the Veteran testified that he experienced increased pain during the rigors of basic training, he apparently did not report such symptoms on the repeated evaluations he underwent during service.  



Service treatment records of examinations show evidence that the Veteran was to have had his pre-existing left inguinal hernia repaired upon entrance into service, but that within two weeks of entrance, he refused to undergo any corrective surgery for religious reasons.  There is no evidence suggesting that the disorder underwent an increase during service.  The Veteran was then separated from service approximately 34 days after his entrance into service.

After service, the evidence shows that the Veteran eventually had his left inguinal hernia repaired approximately 11 months after separation from service, but there is no indication that it had been aggravated during his 34 days of active service.  

He is certainly competent to report the extent of his symptoms as experienced.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His September 2010 testimony; however, is inconsistent with the detailed service treatment and personnel records which clearly show that he refused treatment after being admitted under the "Med Rep" program.  

The Veteran also reported no history of in-service aggravation when seen for his initial hernia surgery in July 1973.  While he reported being told of the hernia approximately 11 months earlier, he reported increased symptoms only in the previous two to three months.  These symptoms did not include pain or irritation.

The Veteran has disputed the contents of the service treatment records, but they are fairly detailed and the same findings were repeated on more than one occasion.  It is unlikely that treatment providers would have invented these details, or repeatedly said that they had offered surgical repair and the Veteran had declined on religious grounds.  In addition, the service treatment records are consistent with the history reported during the first post-service treatment in 1973.

Given the contents of the contemporaneous records including the Veteran's statements, the Board finds his recent reports of increased symptoms in service to lack credibility.  The service treatment and personnel records and post service treatment records weigh against a finding that the pre-existing hernia underwent an increase in disability during service.  There is no other credible and competent evidence of aggravation in service.

Because the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left inguinal hernia with multiple repairs is denied.

	

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


